 


 HR 4118 ENR: To exclude from gross income payments from the Hokie Spirit Memorial Fund to the victims of the tragic event at Virginia Polytechnic Institute & State University.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 4118 
 
AN ACT 
To exclude from gross income payments from the Hokie Spirit Memorial Fund to the victims of the tragic event at Virginia Polytechnic Institute & State University. 
 
 
1.Exclusion from income for payments from the Hokie Spirit Memorial FundFor purposes of the Internal Revenue Code of 1986, gross income shall not include any amount received from the Virginia Polytechnic Institute & State University, out of amounts transferred from the Hokie Spirit Memorial Fund established by the Virginia Tech Foundation, an organization organized and operated as described in section 501(c)(3) of the Internal Revenue Code of 1986, if such amount is paid on account of the tragic event on April 16, 2007, at such university. 
2.Modification of penalty for failure to file partnership returnsFor any return of a partnership required to be filed under section 6031 of the Internal Revenue Code of 1986 for a taxable year beginning in 2008, the dollar amount in effect under section 6698(b)(1) of such Code shall be increased by $1.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
